Farmer, C. J., Cartwright and Duncan, JJ., dissenting : We cannot agree with the decision of the court in this case. As we view it, the opinion is contrary to law, and it is certainly contrary to the principles of justice. To our minds the deed to appellant of the property of small value conveyed to her was never intended to form any part of a marriage settlement but was a gift by the grantor to her and was made more than two and a half years before the ante-nuptial agreement was executed. The evidence, as we view it, clearly shows that appellant knew she was relinquishing any right she might have as widow in her husband’s property, especially the land; but it as unmistakably shows that appellant was promised that if she did sign the agreement her husband would make provision for her out of property other than the land. He was amply able to do so, as his personal estate was worth approximately $20,000, and he had the use of and income from the land. There can be no question that the evidence shows Chester G. Slater promised appellant if she would sign the agreement he would make provision for her if she survived him, and that she relied on his promise. Agard, Slater’s attorney, testified that at the time the agreement was signed Slater asked him if the signing of the agreement would prevent him from giving appellant anything he wanted to, and Agard told him it would not. Slater made no provision whatever for appellant, and when, after his death, she went to his attorney to inquire what provision had been made for her, she was nonchalantly told that none had been made and that she could return to her washtubs. It would serve no useful purpose for us to enter into an elaborate discussion of the testimony and the authorities, but in our opinion appellant was entitled to the relief she sought.